Citation Nr: 9932589	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of a 
right knee patellectomy at a VA facility in January 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional right knee disability.

In June 1997, the Board remanded the issue to the RO for 
further development.  The case is now back for appellate 
review.


FINDINGS OF FACT

1.  In January 1993, the veteran underwent a right knee 
patellectomy at a VA medical facility.

2.  There is no competent evidence that the veteran has 
additional disability as a result of VA hospitalization 
and/or surgery in January 1993.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a right knee patellectomy at a VA facility in 
January 1993 is not well-grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations in effect at the time the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court) and the Federal Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
revised provisions and are the regulatory criteria that apply 
to this case.  Accordingly, the ultimate issue before the 
Board is whether the surgical procedure in January 1993 at a 
VA facility caused additional disability to the veteran's 
right knee.  

Turning first to the medical evidence, outpatient treatment 
notes reveal that the veteran had undergone a previous right 
knee replacement in February 1986.  Follow-up treatment 
records indicate that he walked with a cane because of left 
hemiparesis as a result of a stroke.  Records from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, show 
that he was hospitalized in January 1993.  He related a 
history of right knee cap pain beginning in November 1992, 
apparently associated with several falls.  He later admitted 
to falling two to three times at home in the prior six months 
and used Canadian crutches.  On January 28, 1993, he 
underwent a partial patellectomy with removal of artificial 
patellar component and synovectomy of the right knee.  The 
discharge summary reflected that the veteran's post-operative 
course was uneventful and he was ambulating with a walker 
with very little trouble.  A plaster cast was applied to the 
right knee and he was discharged on February 4, 1993.  

In July 1994, the veteran filed a claim for additional 
disability as a result of the right knee surgery.  In October 
1994, he was hospitalized for a drug reaction.  The prior 
right knee surgery was noted.  It was also noted that the 
veteran was using Canadian crutches.  Additional outpatient 
treatment records show that he sought treatment for a variety 
of medical disorders but no particular problems of right knee 
were reported.  

On VA examination in December 1997, the veteran reported 
intermittent falling ascribed to a twisting movement of the 
right knee.  He observed that he had fallen approximately 15-
20 times since the patellectomy.  He described only three 
falls during 1997 and reflected that he was now more careful 
with his right knee.  A single crutch and cane were used for 
mobility.  He did 15 or more straight-leg raises daily.  He 
noted that he had been doing well until he fell on a car 
bumper, which lead to the right knee surgery.  After a 
physical examination, the clinical impression was 
degenerative arthritis right knee, status post right total 
knee replacement arthroplasty with subsequent patellectomy 
and residual quadriceps weakness.  

The examiner opined that the veteran's right knee surgery 
reflected a chronic increase over the pre-operative status of 
the right knee.  He acknowledged that the increase in the 
veteran's post-operative findings was not a necessary 
consequence of the surgery but sometimes did accompany it and 
no intervening cause had been discovered.  The rationale for 
the weakness in the post-operative right knee compared with 
the pre-operative state was due to the fact that the patella 
was removed and the knee joint was less efficient without the 
patella.  In an October 1998 addendum, the examiner stressed 
his earlier determination that the need for surgery reflected 
a chronic increase over the pre-operative status of the 
veteran's right knee.  The examiner clarified that this 
increase was not due to the veteran's original surgery, as 
the veteran had been doing well until he fell into the car 
bumper, which eventually lead to the patellectomy.

The Board finds that the veteran has not provided any 
competent evidence to establish that he has additional 
disability due to the surgical procedure in January 1993.  He 
offers only lay opinion concerning its development.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence, will not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  The veteran is not medically trained and, 
hence, is not qualified to offer a medical opinion 
attributing additional disability to VA care or 
hospitalization.  

In addition, the veteran's claim of additional disability is 
not otherwise borne out by the evidence of record, and his 
statements, on their own, are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, he asserts, in effect, that he has fallen on 
multiple occasions since the patellectomy in January 1993. 
Evidencing that there is additional disability from the 
patellectomy; however, no clinical proof on this matter has 
been submitted.  Outpatient treatment records show no post-
operative treatment for falls (and no opinions that there is 
additional disability due to falls caused by patellectomy 
residuals).  Further, and significantly, the most recent VA 
examiner specifically opined that the veteran's increase in 
right knee disability reflected chronic changes in the right 
knee not due to the patellectomy in January 1993.  There is 
no medical evidence of record refuting that opinion.  As 
there is no competent evidence of additional disability as a 
result of the January 1993 surgery at a VA facility, the 
veteran is not entitled to compensation for such disability 
under 38 U.S.C.A. § 1151.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  By 
denying the claim on the merits, the RO accorded the claim a 
broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and in the statement and supplement 
statement of the case.  The discussion above informs him of 
the type of evidence he needs to complete (well ground) his 
claim. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right knee as a result of a right knee 
patellectomy at a VA facility in January 1993 is denied.


		
	George R. Senyk
	Member, Board of Veterans' Appeal

 

